Citation Nr: 9917577	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-05 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disorder, to include arthritis.

4.  Entitlement to an effective date prior to September 2, 
1977, for entitlement to service connection for bilateral pes 
planus, post-operative left first metatarsal.

5.  Entitlement to an increased rating for bilateral pes 
planus, post-operative left first metatarsal, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

INTRODUCTION

The veteran served on active duty from August 1966 to March 
1967.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Montgomery, 
Alabama (hereinafter RO).

The issues of entitlement to service connection for a back 
disorder, entitlement to an increased rating for the 
veteran's service-connected bilateral pes planus, and 
entitlement to an effective date prior to September 2, 1977, 
for service connection for bilateral pes planus are addressed 
in the remand portion of this decision.


FINDINGS OF FACT

1.  There is no medical evidence of record that the veteran 
currently has a left shoulder disorder.

2.  The veteran's claim for entitlement to service connection 
for a bilateral ankle disorder, to include arthritis was 
denied by an unappealed rating decision dated in July 1968.

3.  Additional evidence received subsequent to the rating 
decision in 1968 includes private and VA medical records.

4.  The additional evidence with regard to the veteran's 
claim to reopen his claim of entitlement to service 
connection for bilateral ankle disorder, to include 
arthritis, is so significant that it must be considered in 
order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
shoulder disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral ankle disorder, to include 
arthritis, is new and material, and therefore, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§  3.104, 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Left Shoulder

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Establishing a well grounded 
claim for service connection for a particular disability 
requires more than an allegation that the disability is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible, i.e., meritorious on its own or 
capable of substantiation.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The kind of evidence needed to make a claim well 
grounded depends upon the types of issues presented by a 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) has made clear that in order to 
establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, the existence of a current disability; an injury 
sustained or disease contracted in service (this element 
usually requires VA to obtain and examine the veteran's 
service medical records which are ordinarily in the custody 
of the government); and a link or nexus between the two.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  The veteran has the burden to 
bring evidence to render plausible the existence of the 
disability for which he is claiming service connection in 
order to establish a well grounded claim.  Until he does, the 
VA does not have the duty to assist him in developing facts 
pertinent to his claim, including assisting him by affording 
him a medical examination at VA expense.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-40 (1994) (noting that "implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay those claims which . . . require 
adjudication."). 

There is no evidence in the service medical records that the 
veteran had a left shoulder disorder in service.  Moreover, 
no medical evidence has been presented or secured to render 
plausible a claim that the veteran currently has a left 
shoulder disorder.  Accordingly, the Board concludes that the 
claims for service connection for a left shoulder disorder is 
not well grounded.  38 U.S.C.A. § 5107(a).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  

II.  New and Material Evidence Bilateral Ankle Disorder

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for a disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, in the case of arthritis, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

In this case, the veteran first claimed a bilateral ankle 
disorder in February 1968.  His claim was denied by the VA 
regional office in Columbia, South Carolina in July 1968.  
The veteran was notified of this decision by correspondence 
from the VA dated in July 1968, and he did not appeal.  
Therefore, that decision is final.  38 U.S.C.A. § 7105.  To 
reopen a finally denied claim, a veteran must submit new and 
material evidence.  38 U.S.C.A. §§  5108, 7105; 
38 C.F.R. § 3.104.  

The law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108.  In Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court provided a standard, adopted from a 
district court decision pertaining to social security 
benefits, for determining whether evidence submitted by a 
claimant was "new and material."  See Chisholm v. Secretary 
of Health & Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 
1989).  Although a definition of new and material evidence at 
that time recently had been promulgated by VA, the Court 
stated that the VA regulation was not "inconsistent" with 
the standard articulated in Chisholm and that the standard in 
Chisholm was "clearer and more easily applied."  Colvin, 
1 Vet. App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (hereinafter Federal Circuit) has held 
that the Court overstepped its judicial authority in failing 
to defer to the interpretation of the term "new and 
material" set forth by VA in its own regulation and adopting 
instead "a definition of materiality from an entirely 
different benefits scheme -- the administration of social 
security benefits."  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998); 38 C.F.R. § 3.156(a).  Therefore, the Federal Circuit 
overruled the Colvin test for the purposes of reopening 
claims for the award of veterans' benefits.  Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
requires the Board to perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board must determine whether the evidence 
presented or secured since the last final disallowance is 
"new and material."  Id; see also Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995) (en banc) (holding that a denial 
on the merits and a determination that a claim is not well 
grounded both constitute a "disallowance" of a claim).  If 
it is, the Board must then reopen the claim and review the 
new evidence "in the context of" the old to determine 
whether the prior disposition of the claim should be altered.  
Manio, 1 Vet. App. at 145; Jones v. Derwinski, 1 Vet. App. 
210, 215 (1991).

The Court has held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The first question is whether the 
newly presented evidence is actually "new" in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  Id.; Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  The second question is whether the evidence 
is "probative" of the "issue at hand."  Evans, 9 Vet. App. 
at 283.  Evidence is "probative" when it "tend[s] to 
prove, or actually prov[es] an issue."  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 1203 
(6th ed. 1990).  Determining what the "issue at hand" in a 
case is depends on the specified basis or bases for the last 
disallowance of the claim.  Evans, 9 Vet. App. at 284.  The 
third question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of 
the claim on the merits would be changed.  Dolan v. Brown, 
9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  
Affirmative answers to both "materiality" questions are 
required in order for "new" evidence to be "material."  
Id.; Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (final emphasis added).  The Federal 
Circuit emphasized the same portion of the regulation the 
Board has emphasized above and then emphasized the portion of 
the Colvin test that stated that "there must be reasonable 
possibility that that new evidence" . . . would change the 
outcome" of the prior final decision in order to be 
considered "material" evidence.  The Federal Circuit 
stated, 

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  The Federal 
Circuit considered an explanation that had accompanied the 
proposed regulatory amendment which added the definition in 
section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Id.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Id. 

In this case, the prior rating decision in 1968, denied 
arthritic disease of both ankle joints, on the basis that the 
veteran's "leg and foot trouble" existed prior to service 
and was not aggravated by his military service.  The 
veteran's service medical records reveal that his service 
entrance examination was negative for any findings of foot, 
ankle, or leg disorder.  Thereafter, severe pes planus was 
shown, and the veteran received a physical disability 
discharge from military service.  In January 196[7], the 
service medical records reveal that the veteran received a 
"[r]echeck [b]oth [a]nkles."  Also noted was "[r]emoved 
plantar wart."  

Subsequent to service discharge, the veteran was provided a 
VA examination conducted in May 1968.  The examiner noted 
that the veteran had a developmental bowlegged condition and 
congenital bilateral pes planus, Grade IV.  X-rays revealed 
arthritic changes of the astragalus and cuboid bones of both 
right and left ankles.  The clinical diagnoses included 
arthritic disease of both ankle joints.  

Evidence received since this decision includes private and VA 
medical records.  Of particular significance is a VA 
examination conducted in May 1978, that states that the 
veteran's complaint of pain in the ankles were probably 
related to severe pes planus.  Service connection for 
bilateral pes planus was granted by a rating decision dated 
in July 1979.  A private medical report dated in 1979, stated 
that foot pronation caused ankle pain.  A private medical 
report in 1993, noted pain on range of motion of both ankles 
and a "grinding type" feel.  There was a slight decrease in 
the muscle strength for extension to flexion of both ankles.  
The Board finds this evidence to be new and material as it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's ankle disability.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (evidence 
is presumed credible for the purpose of determining whether 
the case should be reopened.)  It is therefore so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


ORDER

The claim of entitlement to a left shoulder disorder is 
denied.  New and material has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral ankle disorder, to include arthritis.


REMAND

The veteran contends that service connection for a back 
disorder is warranted, as this disorder is secondary to his 
service-connected bilateral pes planus.  The RO denied the 
veteran's claim of entitlement to service connection for a 
back disorder on the basis that new and material evidence had 
not been submitted to reopen the veteran's claim of 
entitlement to service connection for this disorder.  
However, the Board does not find that a final decision of a 
claim of entitlement to service connection for a back 
disorder is of record.  The Board notes that the veteran 
claimed entitlement to nonservice-connected pension benefits 
which was denied by the VA regional office in Los Angeles, 
California, by a rating action dated April 1988.  This rating 
action noted that residuals of a back injury were among the 
disabilities designated as not permanent and total.  However, 
a determination as to a claim of entitlement to service 
connection for a back disorder and notice of a denial as to 
this claim was not made.  Accordingly, the Board does not 
find a final decision as to entitlement to service connection 
for a back disorder, and therefore, this issue must be 
determined by the RO on a de novo basis.

Further, in Allen v. Brown, 7 Vet. App. 439 (1994) (en banc), 
the Court held that where service connection is sought on a 
secondary basis, service connection could be granted for a 
disability which was not only proximately due to or the 
result of a service-connected condition, but could also be 
granted where a service-connected disability had aggravated a 
nonservice-connected disability, with compensation being paid 
for the amount of disability which exceeded "the degree of 
disability existing prior to the aggravation."  The Court 
held, in part, that " . . . pursuant to § 1110 and 
§ 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id. at 448.  Allen is pertinent 
to the issues on appeal for entitlement to service connection 
for a back disorder and a bilateral ankle disorder as they 
are being sought on a secondary basis. 

Additionally, the veteran contends that an effective date 
prior to September 2, 1977, for entitlement to service 
connection for bilateral pes planus, post-operative left 
first metatarsal.  Although this issue was discussed in the 
statement of the case dated in September 1998, the pertinent 
laws and regulations with regard to the effective dates of VA 
benefits was not provided to the veteran.  

Furthermore, although a VA examination was conducted in 1995 
in conjunction with the veteran's claim of an increased 
rating for bilateral pes planus, the Board does not find this 
examination adequate for rating purposes.  The Court has held 
that the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Service connection 
is currently in effect for bilateral pes planus, and a 30 
percent disability rating is assigned under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (1998).  This rating 
contemplates severe pes planus.  However, the examination did 
not provide medical information pertaining to the criteria in 
the VA's SCHEDULE FOR RATING DISABILITIES (hereinafter SCHEDULE), 
codified in 38 C.F.R. Part 4 (1998), nor does it reveal a 
review of the veteran's history with regard to diagnoses.  
Accordingly, an additional examination is necessary to 
evaluate his service-connected bilateral pes planus.  
38 C.F.R. §§ 3.326, 3.327 (1998).

The Board has found that new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a bilateral ankle disorder, to include 
arthritis.  The Board concludes that a VA examination and 
further medical opinions would provide a record upon which a 
fair, equitable, and procedurally correct decision on the 
claim for entitlement to service connection for a bilateral 
ankle disorder can be made.  38 C.F.R. §§ 3.326, 3.327 
(1998).

Accordingly, these issues are remanded for the following 
actions:

1.  All pertinent VA and private medical 
treatment records subsequent to March 
1995, should be obtained and associated 
with the claims file. 

2.  The veteran should be afforded a VA 
examination to determine the extent of 
his service-connected bilateral pes 
planus and the nature and extent of any 
back disorder and bilateral ankle 
disorder, to include arthritis.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should be provided the criteria for 
rating pes planus, and all criteria 
should be addressed.  With regard to the 
veteran's claims of entitlement to 
service connection for a back disorder 
and a bilateral ankle disorder, the 
examiner is requested to provide an 
opinion as to the etiology of any back 
disorder and any ankle disorder found.  
If the examiner finds that the veteran's 
back disorder or ankle disorder are not 
etiologically related to the veteran's 
service-connected bilateral pes planus 
but related instead to some other cause, 
to include intercurrent injuries, the 
examiner is requested to provide an 
opinion as to whether the veteran's 
service-connected bilateral pes planus 
aggravates any current back disorder or 
bilateral ankle disorder, and to what 
extent.  The claims file must be made 
available to the examiner prior to the 
examination to facilitate a thorough, 
longitudinal review of the evidence.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  Thereafter, the RO should 
readjudicate the issues on appeal, to 
include the issue of entitlement to 
service connection for a back disorder on 
a de novo basis, to include service 
connection on a secondary basis, and in 
consideration of Allen.  If any issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
The supplemental statement of the case 
should provide the laws and regulations 
with regard to the veteran's claim of 
entitlement to an effective date prior to 
September 2, 1977, for service connection 
for bilateral pes planus, as well as the 
laws and regulations with regard to 
entitlement to service connection for a 
back disorder and a bilateral ankle 
disorder, on a direct and secondary 
basis.  The supplemental statement of the 
case should also address whether the 
veteran's claim for an increased rating 
for his service-connected bilateral pes 
planus should be submitted to the Chief 
Benefits Director or the Director, VA 
Compensation and Pension Service for 
assignment of an extraschedular rating 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

